Citation Nr: 1037905	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-38 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a headache disorder, 
including as secondary to service connected-disabilities.

3.  Entitlement to service connection for a right ankle disorder, 
including as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left ankle disorder, 
including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1980 and 
from February 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently service connected for the following 
disabilities, with a combined 80 percent disability rating 
assigned:  degenerative arthritis, thoracolumbar spine, with 
intervertebral disc syndrome; sciatica, left lower extremity; 
sciatica, right lower extremity; chondromalacia patella, right 
and left knees; degenerative arthritis, cervical spine; tinnitus; 
and right ear hearing loss.

He contends that he has a headache disorder and left and right 
ankle disabilities that were either incurred in service or are 
attributable to a service-connected disability.  The Veteran 
underwent a VA examination in July 2007, however the examination 
report did not fully address the possible relationship between 
the current headache and ankle disorders and the Veteran's 
service connected disabilities.  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Thus, another examination is necessary in order 
to properly adjudicate the headache and right and left ankle 
claims.

Additionally, the Veteran contends that he has a psychiatric 
disorder that either began during service or is attributable to 
one or more of his service connected disabilities.  The record 
includes extensive documentation of postservice psychiatric 
treatment, with various diagnoses including bipolar disorder, 
anxiety disorder, major depression, and panic disorder, however 
the Veteran has not been provided with a VA examination to 
address the etiology of any currently diagnosed psychiatric 
disability.  Thus, on remand an examination and opinion are 
required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to address the nature and 
etiology of his headache and right and left 
ankle disorders.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.  

Based on the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
headache, left ankle or right ankle disorder 
was incurred in service. 

The examiner is also asked to express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
headache, left ankle or right ankle disorder 
was caused or permanently aggravated by any 
or all of his service-connected disabilities.

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression. 

Complete rationale for all opinions expressed 
must be provided.

2.  The Veteran should be afforded a VA 
psychiatric examination to address the nature 
and etiology of any current psychiatric 
diagnoses.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

Based on the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current psychiatric 
diagnosis was incurred in service. 

The examiner is also asked to express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder was caused or permanently aggravated 
by any or all of his service-connected 
disabilities.

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression. 

Complete rationale for all opinions expressed 
must be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to a claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


